DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18 - 40 are pending in this application.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 03/25/2022 has been considered.
Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 - 40 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 23 (Patent No. 11,316,988 B2, cited again in the PTO-892 for Double Patenting).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
It is clear that all the elements of the parent claims 1 - 23 is to be found in instant claims (as the parent claims 1 - 23 fully encompasses the instant claim 18 - 40).
No difference between the instant application claim 18 and the patent claim 1 is found.  However, the invention of instant claim 18 is in effect a “species” of the “generic” invention of the parent application claim 1.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claim 1 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 the instant claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere): 
Instant Application 17/704,059
Patent No. 11,316,988 B2
Claim 18
A communication apparatus capable of executing predetermined processing relating to image data, which is able to communicate with an information processing apparatus, the communication apparatus comprising: at least one processor configured to cause the communication apparatus to perform operations comprising: 
transmitting a signal using a first communication; communicating image data with the information processing apparatus via a connection using a second communication which is different from the first communication; and
 determining a state related to a power of the communication apparatus, wherein the communication apparatus is not able to execute the predetermined processing when the state related to the power of the communication apparatus is a first state, and is able to execute the predetermined processing when the state related to the power of the communication apparatus is a second state different from the first state, wherein, in a case where it is determined the communication apparatus is in the first state, a signal in which a first value that is based on the first state is included in a payload is transmitted using the first communication, 
wherein, in a case where it is determined the communication apparatus is in the second state a signal in which a second value different from the first value is included in the payload is transmitted using the first communication, and wherein a first notification is displayed on a display unit of the information processing apparatus based on the first value included in the signal transmitted by the communication apparatus, and the first notification is not displayed on the display unit based on the second value included in the signal transmitted by the communication apparatus.  

Claim 1
A communication apparatus capable of executing predetermined processing relating to image data, which is able to communicate with an information processing apparatus, the communication apparatus comprising: at least one processor configured to cause the communication apparatus to perform operations comprising: 
transmitting an advertising signal using a Bluetooth Low Energy (BLE) communication as a first communication; communicating image data with the information processing apparatus via a connection using a second communication which is different from the first communication; and
determining a state related to a power of the communication apparatus, wherein the communication apparatus is not able to execute the predetermined processing when the state related to the power of the communication apparatus is a first state, and is able to execute the predetermined processing when the state related to the power of the communication apparatus is a second state different from the first state, wherein, in a case where it is determined that the communication apparatus is in the first state, an advertising signal in which a first value that is based on the first state is included in a payload is transmitted using the first communication, 
wherein, in a case where it is determined that the communication apparatus is in the second state an advertising signal in which a second value different from the first value is included in the payload is transmitted using the first communication, and wherein a first notification is displayed on a display unit of the information processing apparatus based on the first value included in the advertising signal transmitted by the communication apparatus, and the first notification is not displayed on the display unit based on the second value included in the advertising signal transmitted by the communication apparatus.
Claim 19
The communication apparatus according to claim 18, wherein in the case where it is determined that the communication apparatus is in the first state, the advertising signal in which the first value is included in the payload is transmitted before the connection with the information processing apparatus using the second communication is performed.
Claim 2
The communication apparatus according to claim 1, wherein in the case where it is determined that the communication apparatus is in the first state, the advertising signal in which the first value is included in the payload is transmitted before the connection with the information processing apparatus using the second communication is performed.
Claim 20
The communication apparatus according to claim 18, wherein the advertising signal is able to be transmitted even if the communication apparatus is powered off.
Claim 3
The communication apparatus according to claim 1, wherein the advertising signal is able to be transmitted even if the communication apparatus is powered off.
Claim 21
The communication apparatus according to claim 18, wherein if it is determined that the communication apparatus is an error state, information according to the error state is transmitted using the first communication.
Claim 4
The communication apparatus according to claim 1, wherein if it is determined that the communication apparatus is an error state, information according to the error state is transmitted using the first communication.
Claim 22
The communication apparatus according to claim 18, wherein information for performing the connection with the information processing apparatus using the second communication is transmitted using the first communication.
Claim 5
The communication apparatus according to claim 1, wherein information for performing the connection with the information processing apparatus using the second communication is transmitted using the first communication.
Claim 23
The communication apparatus according to claim 18, wherein the advertising signal includes information relating to a capability of the communication apparatus.
Claim 6
The communication apparatus according to claim 1, wherein the advertising signal includes information relating to a capability of the communication apparatus.
Claim 24
The communication apparatus according to claim 23, wherein the information relating to the capability of the communication apparatus includes information enabling identification functions of the communication apparatus.
Claim 7
The communication apparatus according to claim 6, wherein the information relating to the capability of the communication apparatus includes information enabling identification functions of the communication apparatus.
Claim 25
The communication apparatus according to claim 1, wherein the advertising signal includes setting information representing a setting state of the communication apparatus.
Claim 8
The communication apparatus according to claim 1, wherein the advertising signal includes setting information representing a setting state of the communication apparatus.
Claim 26
The communication apparatus according to claim 18, wherein the image data is communicated using the second communication that is able to perform a longer range wireless communication than the first communication.
Claim 9
The communication apparatus according to claim 1, wherein the image data is communicated using the second communication that is able to perform a longer range wireless communication than the first communication.
Claim 27
The communication apparatus according to claim 18, further comprising an image sensor, and wherein the communication apparatus is able to output image data as the predetermined processing.
Claim 10
The communication apparatus according to claim 1, further comprising an image sensor, and wherein the communication apparatus is able to output image data as the predetermined processing.
Claim 28
The communication apparatus according to claim 18, wherein the communication apparatus is a printer, and the image data is included in a print job.
Claim 11
The communication apparatus according to claim 1, wherein the communication apparatus is a printer, and the image data is included in a print job.
Claim 29
The communication apparatus according to claim 18, wherein the first value is based on an ink set in the communication apparatus.
Claim 12
The communication apparatus according to claim 1, wherein the first value is based on an ink set in the communication apparatus.
Claim 30
The communication apparatus according to claim 18, wherein the first value is information based on a paper set in the communication apparatus.
Claim 13
The communication apparatus according to claim 1, wherein the first value is information based on a paper set in the communication apparatus.
Claim 31
The communication apparatus according to claim 18, wherein the advertising signal is able to be transmitted even if the communication apparatus is in a power saving.
Claim 14
The communication apparatus according to claim 1, wherein the advertising signal is able to be transmitted even if the communication apparatus is in a power saving.
Claim 32
The communication apparatus according to claim 18, wherein the first value is information based on a power state of the communication apparatus.
Claim 15
The communication apparatus according to claim 1, wherein the first value is information based on a power state of the communication apparatus.
Claim 33
A method of controlling an information processing apparatus which is configured to communicate with a communication apparatus that executes a predetermined processing relating to image data, the method comprising: 
obtaining a signal that is transmitted by the communication apparatus using a first communication; 


performing processing for communicating image data with the communication apparatus via a connection using a second communication which is different from the first communication;
and causing a display unit to display a notification, wherein, in a case where a state related to a power of the communication apparatus is a first state in which the communication apparatus is not able to execute the predetermined processing, a signal that is transmitted by the communication apparatus using the first communication and in which a first value based on the first state is included in a payload is obtained, 
wherein, in a case where it is determined the state related to the power of the communication apparatus is a second state in which the communication apparatus is able to execute the predetermined processing, a signal that is transmitted by the communication apparatus using the first communication and in which a second value different from the first value is included in the payload is obtained, and 
wherein a first notification is displayed on the display unit based on the first value included in the signal transmitted by the communication apparatus, and the first notification is not displayed on the display unit based on the second value included in the signal transmitted by the communication apparatus.  

Claim 16
A method of controlling an information processing apparatus which is configured to communicate with a communication apparatus that executes a predetermined processing relating to image data, the method comprising: 
obtaining an advertising signal that is transmitted by the communication apparatus using a Bluetooth Low Energy (BLE) communication as a first communication;
performing processing for communicating image data with the communication apparatus via a connection using a second communication which is different from the first communication;
and causing a display unit to display a notification, wherein, in a case where a state related to a power of the communication apparatus is a first state in which the communication apparatus is not able to execute the predetermined processing, an advertising signal that is transmitted by the communication apparatus using the first communication and in which a first value based on the first state is included in a payload is obtained, 
wherein, in a case where it is determined that the state related to the power of the communication apparatus is a second state in which the communication apparatus is able to execute the predetermined processing, an advertising signal that is transmitted by the communication apparatus using the first communication and in which a second value different from the first value is included in the payload is obtained, and 
wherein a first notification is displayed on the display unit based on the first value included in the advertising signal transmitted by the communication apparatus, and the first notification is not displayed on the display unit based on the second value included in the advertising signal transmitted by the communication apparatus.
Claim 34
The method according to claim 33, wherein the notification is displayed in response to a user operation.
Claim 17
The method according to claim 16, wherein the notification is displayed in response to a user operation.
Claim 35
The method according to claim 34, wherein the signal in which the first value is included in the payload is obtained, before a connection with the communication apparatus based on the second communication is performed.  
Claim 18
The method according to claim 17, wherein the advertising signal in which the first value is included in the payload is obtained, before a connection with the communication apparatus based on the second communication is performed.
Claim 36
The method according to claim 33, wherein information that is transmitted by the communication apparatus using the first communication and for performing a connection with the communication apparatus based on the second communication standard is obtained.  
Claim 19
The method according to claim 16, wherein information that is transmitted by the communication apparatus using the first communication and for performing a connection with the communication apparatus based on the second communication standard is obtained.
Claim 37
The method according to claim 33, wherein the image data is communicated using the second communication that is able to perform a longer range wireless communication than the first communication.  
Claim 20
The method according to claim 16, wherein the image data is communicated using the second communication that is able to perform a longer range wireless communication than the first communication.
Claim 38
The method according to claim 33, wherein the first value is information based on an ink set in the communication apparatus.  
Claim 21
The method according to claim 16, wherein the first value is information based on an ink set in the communication apparatus.
Claim 39
The method according to claim 33, wherein the first value is information based on a paper set in the communication apparatus.  
Claim 22
The method according to claim 16, wherein the first value is information based on a paper set in the communication apparatus.
Claim 40
The method according to claim 33, wherein the first value is information based on a power state of the communication apparatus.
Claim 23
The method according to claim 16, wherein the first value is information based on a power state of the communication apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674